Citation Nr: 0735697	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant served on various periods of active and/or 
inactive duty for training between March 1997 and February 
2003 with the United States Army, and a period of active duty 
from February 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
asthma.

In September 2007, the veteran was afforded a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, before 
addressing the merits of the service connection for asthma 
claim, the Board finds that additional development is 
required. 

A veteran may be awarded service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence of 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).

The term "veteran" is defined in relevant part, as "a 
person who served in the active military, naval, or air 
service."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2007).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
form an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to certain legal presumptions, such as the presumption 
relating to certain chronic diseases and disabilities (38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309), the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. 
3.304), and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), which apply only to periods of 
active military service.  See Paulson v. Brown, 7 Vet. App. 
466, 470.

The appellant has asserted that she suffered acute bronchitis 
prior to service and that her exposure during training to 
tear gas aggravated her condition and caused asthma.  The 
appellant provided a private medical record from G.A. 
Carmichael Family Health Center, dated 1995, which diagnosed 
the appellant with acute bronchitis; however, no diagnosis of 
asthma was made at that time.

The appellant's service medical records prior to February 
2003, the commencement of active duty, are negative for 
complaints and findings of asthma.  Upon enlisting in the 
U.S. Army Reserve in March 1997, the appellant's entrance 
exam was negative for asthma.  In February 1998, the veteran 
was diagnosed with a viral syndrome, an upper respiratory 
infection was ruled out.  In December 2001, during the 
appellant's retention exam, she marked "no" when asked 
whether she had ever had or currently had asthma and/or 
bronchitis.  In January 2002, during a routine retention 
exam, no irregularities or asthma was noted, and in a letter 
dated February 2002 from FEDS_HEAL, the appellant was found 
medically fit for continued service.  

The appellant entered active service on February 3, 2003.  No 
entrance exam was performed.  Shortly thereafter, on or about 
February 27, 2003, the appellant sought medical treatment at 
which time the medical provider considered the question of 
bronchitis versus asthma/reactive airway disease.  The 
appellant indicated that she had experienced episodes of 
bronchitis/upper respiratory infection symptoms at least 
twice per year since 1996.  The appellant indicated that she 
had just gone through NBC training with the protective mask 
without a problem.  The examiner diagnosed her as having 
mild, intermittent reactive airway disease/asthma.  The 
examiner did not believe that the condition warranted review 
by the Medical Evaluation Board or a P3 profile; however, he 
did not recommend deployment in an environment that might 
require potential prolonged use of a protective mask.

In July 2003, the appellant underwent a medical board exam.  
She was diagnosed with asthma.  The appellant indicated on 
her medical history form that she had had or currently had 
asthma and/or bronchitis, among other symptoms.  The medical 
board found that the appellant was not able to wear a gas 
mask for long periods and subsequently found that she did not 
meet the physical standards for retention.  

In the Medical Evaluation Board's (MEB) findings, the MEB 
found that the appellant's asthma existed prior to service 
but did not indicate whether it was or was not aggravated by 
service.  At the end of the report, the appellant certified 
by her signature that the medical board accurately covered 
all of her conditions.  She did not contest the finding that 
the asthma existed prior to service.

In November 2006, the appellant underwent a VA exam.  In the 
VA examiner's report, the examiner indicated that some 
medical records were not available for review and that the 
missing records were crucial in deciding whether the 
appellant had asthma prior to entering active service.  
Therefore, the examiner was hesitant in rendering an opinion 
regarding the appellant's asthma and its relation to service, 
indicating that to do so would require him to resort to 
speculation.  

During the appellant's hearing before the Board in September 
2007, the appellant indicated that VA had all of her medical 
records.  The Board also notes that the appellant is a nurse.

Under these circumstances, the Board finds that another 
attempt should be made to obtain a medical opinion on the 
etiology of the appellant's asthma.

Finally, the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  Since this question is involved in the 
present appeal, this case must be remanded to provide notice 
informing the appellant that a disability rating and 
effective date for the award of benefits will be assigned 
when service connection is awarded, and explaining the type 
of evidence needed to establish a disability rating and an 
earlier effective date.  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The appellant should be scheduled 
to undergo a VA examination to 
determine whether her asthma was caused 
or aggravated by the appellant's 
exposure to tear gas.  All necessary 
studies and tests should be conducted.  
The appellant's claims file should be 
made available to the examiner for 
review. 

Following an examination and a review 
of the claims file, the examiner should 
provide an opinion as to the following:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
that the appellant's asthma is related 
to the single tear gas test that 
occurred between March 1997 and 
February 2003?  

(b) whether it is at least as likely as 
not (50 percent probability or greater) 
that the appellant's asthma pre-existed 
entry into active duty in February 
2003?  If so, opine as to whether the 
asthma increased in severity from 
February 2003 to February 2004, and, if 
so, whether the increase was a natural 
progression of the disorder.

(c) if the asthma did not pre-exist 
entry to active service, opine as to 
whether it had its onset during service 
or whether it resulted from active 
service.

3.  When the development requested has 
been completed, the RO should again 
review the case, fully considering any 
additional evidence provided.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

